DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (hereinafter Lee – US Doc. No. 20170323936).
Regarding claim 1, Lee discloses an electronic device (as shown in Figure 1) having a peripheral region (PA), comprising: a substrate (Figure 2, element 100); a first metal layer disposed on the substrate (210 and 220); and a protrusion structure disposed on the substrate and in the peripheral region (note larger structure shown in Figure 2 to the right side of the vertical line in the peripheral area PA); wherein the first metal layer extends into and ends in the protrusion structure (note that 210 extends into the larger structure).
Regarding claim 2, Lee discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the substrate comprises a first substrate and a second substrate, the second substrate is located between the first metal layer and the first substrate, and a thickness of the second substrate is less than or equal to a thickness of the first substrate (see Figure 2, element 101).
Regarding claim 4, Lee discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the protrusion structure comprises a first organic insulating layer and a second organic insulating layer, the first organic insulating layer is located between the second organic insulating layer and the substrate, and the first metal layer is located between the second organic insulating layer and the first organic insulating layer (Figure 2, elements 109 and 112; see also paragraph 0054).
Regarding claim 5, Lee discloses all of the limitations of claim 4 as discussed in the claim 4 rejection above and further a first inorganic insulating layer disposed on the substrate and located between the first organic insulating layer and the substrate; and a second inorganic insulating layer disposed on the second organic insulating layer and the first inorganic insulating layer, wherein the protrusion structure is located between the second inorganic insulating layer and the first inorganic insulating layer (Figure 2, elements 105 and 430).
Regarding claim 6, Lee discloses all of the limitations of claim 5 as discussed in the claim 5 rejection above and further that the second inorganic insulating layer and the first inorganic insulating layer have a first included angle at the protrusion structure, the second inorganic insulating layer and the first metal layer have a second included angle at the protrusion structure, and the first included angle is less than the second included angle (as shown in Figure 2).
Regarding claim 7, Lee discloses all of the limitations of claim 5 as discussed in the claim 5 rejection above and further a second metal layer disposed on the substrate and located between the first organic insulating layer and the first inorganic insulating layer (Figure 2, element 230).
Regarding claim 20, Lee discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the electronic device comprises an organic light-emitting diode (OLED) display device (see paragraph 0035).

Allowable Subject Matter
Claims 3, and 8-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. (US Doc. No. 20070170845) discloses an OLED display with a raised structure.
Nozawa (US Doc. No. 20050200273) discloses a display with a raised insultation structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694